

115 HR 3490 IH: Supporting Adopted Children and Families Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3490IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Langevin (for himself, Mr. Danny K. Davis of Illinois, Ms. Bass, Mrs. Lawrence, and Mr. Marino) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize grants to eligible entities to develop and
			 implement statewide or tribal post-adoption and post-legal guardianship
			 mental health service programs for all children who are adopted or placed
			 in legal guardianship, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Adopted Children and Families Act of 2017. 2.Federal grant program for post-adoption and post-legal guardianship mental health servicesSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–3 et seq.) is amended by adding at the end the following:
			
				520N.Post-adoption and post-legal guardianship mental health services
 (a)In generalThe Secretary, acting through the Assistant Secretary, shall award grants or cooperative agreements to eligible entities to—
 (1)develop and implement statewide or tribal post-adoption and post-legal guardianship mental health service programs for all children who are adopted or placed in legal guardianship;
 (2)support public organization and private nonprofit organizations actively involved in statewide or tribal post-adoption and post-legal guardianship mental health service programs;
 (3)collect and analyze data on State-sponsored statewide or tribal post-adoption and post-legal guardianship mental health service programs that can be used to monitor the effectiveness of such services and for research, technical assistance, and policy development;
 (4)develop and provide educational and training opportunities concerning the mental health needs of children who are adopted or placed in legal guardianship, and their families, for use by teachers, social workers, and other community mental health service providers;
 (5)develop and provide materials for potential adoptive parents and legal guardians, both for children who already reside in the United States at the time of the adoption or placement in legal guardianship and for those who at such time reside in other countries, describing the possible need for post-adoption and post-legal guardianship mental health services and available resources;
 (6)develop and provide respite care services for adoptive and legal guardian families; and (7)support research on, and development of, best practices for post-adoption and post-legal guardianship mental health services.
						(b)Eligible entity
 (1)DefinitionIn this section, the term eligible entity means— (A)a State;
 (B)a public organization or private nonprofit organization designated by a State to develop or direct the State-sponsored statewide post-adoption and post-legal guardianship mental health service program under a grant under this section; and
 (C)a Federally recognized Indian tribe or tribal organization (as defined in the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) or an urban Indian organization (as defined in the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.)) that is actively involved in the development and continuation of a post-adoption and post-legal guardianship mental health service program.
 (2)LimitationIn carrying out this section, the Secretary shall ensure that each State is awarded only 1 grant or cooperative agreement under this section. For purposes of the preceding sentence, a State shall be considered to have been awarded a grant or cooperative agreement if the eligible entity involved is the State or an entity designated by the State under paragraph (1)(B). Nothing in this paragraph shall be construed to apply to entities described in paragraph (1)(C).
 (c)PreferenceIn providing assistance under a grant or cooperative agreement under this section, the Secretary shall give preference to eligible entities that have demonstrated success in increasing the level of adoption and legal guardianship competency among mental health providers, adoption and legal guardianship lawyers, social workers, case workers, adoptive parents, and legal guardians.
 (d)Requirement for direct servicesNot less than 85 percent of funds received under a grant or cooperative agreement under this section shall be used to provide direct services, of which not less than 5 percent shall be used for activities authorized under subsection (a)(3).
					(e)Coordination and collaboration
 (1)In generalIn carrying out this section, the Secretary shall collaborate with relevant Federal agencies and adoption and legal guardianship-related working groups to promote interaction between domestic foster care agencies and private adoption agencies in other countries.
 (2)ConsultationIn carrying out this section, the Secretary shall consult with— (A)State and social service agencies engaged in the placement of children for adoption, domestically or from other countries;
 (B)local and national organizations that serve foster and adopted youth and youth placed in legal guardianship;
 (C)health and education specialists who focus on adoption, legal guardianship, and foster care medicine;
 (D)youth who have been in foster care, adopted, or in legal guardianship, domestically or from other countries;
 (E)families and friends of youth who have been in foster care, adopted, or in legal guardianship, domestically or from other countries; and
 (F)qualified professionals who possess the specialized knowledge, skills, experience, and relevant attributes needed to serve children who are adopted or placed in legal guardianship and their families.
 (3)Policy developmentIn carrying out this section, the Secretary shall— (A)coordinate and collaborate on policy development with the Administration for Children and Families and other relevant Department of Health and Human Services agencies and adoption and legal guardianship-related working groups; and
 (B)consult on policy development at the Federal level with those in the private sector engaged in the recruitment of foster and adoptive parents and legal guardians, the placement of children in foster care, for adoption, and in legal guardianship, and the provision of post-adoption and post-legal guardianship services.
							(f)Evaluation and report
 (1)Evaluations by eligible entitiesNot later than 18 months after receipt of a grant or cooperative agreement under this section, an eligible entity shall submit to the Secretary the results of an evaluation to be conducted by the entity concerning the effectiveness of the activities carried out under the grant or agreement.
 (2)ReportNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress a report concerning the results of—
 (A)the evaluations conducted under paragraph (1); and (B)an evaluation conducted by the Secretary to analyze the effectiveness and efficacy of the activities conducted with grants, collaborations, and consultations under this section.
 (g)DefinitionsIn this section: (1)Adoption and legal guardianship competencyThe term adoption and legal guardianship competency means an understanding of—
 (A)the nature of adoption and legal guardianship as a form of family formation and the different types of adoption and legal guardianship;
 (B)relevant emotional and physical issues involved in the adoption and legal guardianship process, including issues relating to separation, loss, attachment, abuse, trauma, and neglect;
 (C)common developmental challenges associated with adoption and legal guardianship; (D)the characteristics and skills that allow for successful adoptive and legal guardian families;
 (E)proper sensitivity with respect to the different geographic, ethnic, or cultural backgrounds of children who are adopted or placed in legal guardianship and their families; and
 (F)the necessary skills for effectively advocating on behalf of birth and adoptive and legal guardian families.
 (2)Post-adoption and post-legal guardianship mental health servicesThe term post-adoption and post-legal guardianship mental health services includes— (A)adoption and legal guardianship competent mental health direct services, including training, educational support, counseling, and other services for adoptive and legal guardian parents and families that address caregiver interests and concerns regarding child behavioral issues that are common among children who are adopted, placed in legal guardianship, or placed in foster care, including, as appropriate—
 (i)caring for a child who is adopted or placed in legal guardianship and has emotional, behavioral, or developmental health needs; and
 (ii)providing for the emotional needs of a child who is adopted or placed in legal guardianship, including issues relating to attachment, identity, abandonment, cultural differences, grief, and loss;
 (B)peer-to-peer mentoring and support groups that permit a newly adoptive parent or legal guardian to communicate and learn from more experienced adoptive parents and legal guardians;
 (C)the provision of informational resources and available services for adoptive parents and legal guardians;
 (D)direct services, including counseling, peer-to-peer mentoring and support groups, and other services for children who are adopted or placed in legal guardianship that address common behavioral and adjustment issues, including, as appropriate—
 (i)support services for a child who is adopted or placed in legal guardianship with emotional, behavioral, or developmental health needs;
 (ii)support services that address the emotional needs of a child who is adopted or placed in legal guardianship, including issues relating to attachment, identity, abandonment, cultural differences, grief, and loss; and
 (iii)treatment services that are specialized for children who are adopted or placed in legal guardianship, including psychiatric residential services, outpatient mental health services, social skills training, intensive in-home supervision services, recreational therapy, suicide prevention, and substance abuse treatment;
 (E)peer-to-peer mentoring and support groups that allow children who are adopted or placed in legal guardianship to communicate and socialize with other such children; and
 (F)crisis intervention and family preservation services. (h)Funding for post-Adoption and post-Legal guardianship mental health servicesFrom amounts appropriated to carry out titles III, V, or XIX of the Public Health Service Act for each fiscal year, $10,000,000 shall be used by the Secretary in each such fiscal year to fund services and programs authorized under this section..
		